DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the objections and rejections under 35 USC § 112b. Accordingly, the objections and rejections are withdrawn. 
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Gratton et al. (U.S. Patent Publication 10,320,803), Bellet et al. (U.S. Patent Application Publication 2013/0326041), and Matuchniak et al. (U.S. Patent Application Publication 2011/0047566) teaches a streaming service providing concurrent content streams for a user account, the prior art does not teach alone or in combination, nor would it be obvious, to implement control of streaming that provides multiple stages of verification for streaming and playback to verify the user account of a streaming audio service is permitted to play concurrent audio streams, specifically, prior to any content being streamed, after a request to play a first audio stream, a verification to verify the user account is permitted to stream multiple streams concurrently before a first playback device, of multiple playback devices utilizing the same user account, is allowed to play back the first audio stream, and an additional stage of verification to verify the user account is permitted to stream an additional concurrent stream after a request to play an additional stream on a separate playback device of the multiple playback devices  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653